66 F.3d 316
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Franklin MITCHELL, Jr., Petitioner,v.Edward MURRAY, Director;  E.C. Morris;  E.B. Wright, Jr.,Warden;  P.A. Terrangi, Deputy Warden;  Larry Turner, LawLibrary Supervisor;  James A. Smith, Jr., RegionalAdministrator;  Patricia H. Moore, Former RegionalOmbudsman;  M.J. Wilkerson, Regional Ombudsman;  CarolynParker, Former Treatment Program Supervisor;  Gary Mckinley;Nathaniel Jones;  W.A. McMillan;  R. Tillery;  R. Altman;F.B. Coleman, Respondents.
No. 95-8046.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1995.Decided:  Sept. 19, 1995.

Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant petitions pursuant to 28 U.S.C. Sec. 636(c)(5) (1988) for leave to appeal a decision of the district court affirming the magistrate judge's dismissal of Appellant's 42 U.S.C. Sec. 1983 (1988) complaint.  See Fed.  R.App. P. 51.  Because Appellant has failed to present a substantial question of law for review, we deny the petition for leave to appeal.  See Adams v. Heckler, 794 F.2d 303, 309 (7th Cir.1986) (holding that petitions for leave to appeal under 28 U.S.C. Sec. 636(c)(5) should only be granted in cases involving substantial and important questions of law);  Wolff v. Wolff, 768 F.2d 642, 647 (5th Cir.1985) (same).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.